Cólcock, J.
The Court concurs unanimously with the presiding Judge; qud as their views of the subject have been very fully expressed in the case of Nimmons v. Moye,* which is referred to by him, as well as in several others, it would be a *542work of supererogation, again to travel over the ground. The „• , , . , ■ T- ■ , ■ motion ror a new trial is dismissed.
Johnson, J. and Evans, J. concurred.

 This case is not reported, and it is due to the Reporter to state, that he' has never been furnished with a copy of the decision. He is informed by the Clerk, that the papers were mislaid, or lost, in consequence of being carried into Court, at the argument of the present case. .R.